               UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF RHODE ISLAND

KATIE B.,
     Plaintiff,


      v.                                 C.A. No.   18-135-WES


NANCY A. BERRYHILL,
     Defendant.


                              JUDGMENT

     This action came to be heard before the Court and a
decision has been rendered.   Upon consideration whereof, it is
now hereby ordered, adjudged, and decreed as follows:


     Pursuant to this Court’s Text Order entered on October 11,
2018, the judgment is hereby entered dismissing the Plaintiff’s
Complaint (ECF No. 1) in accordance with Fed. R. Civ. P. 58.




     October 11, 2018               By the Court:


                                    /s/Hanorah Tyer-Witek,
                                    Clerk of Court
